 


110 HR 3514 IH: Gender Bias Elimination Act of 2007
U.S. House of Representatives
2007-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3514 
IN THE HOUSE OF REPRESENTATIVES 
 
September 10, 2007 
Ms. Eddie Bernice Johnson of Texas introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Science and Technology and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize workshops to eliminate gender bias for women in careers in science, technology, engineering, and mathematics, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Gender Bias Elimination Act of 2007. 
2.FindingsThe House of Representatives finds the following: 
(1)In its 2007 report, Beyond Bias and Barriers, the National Academies state that, to maintain its scientific and engineering leadership amid increasing economic and educational globalization, the United States must aggressively pursue the innovative capacity of all of its people—women and men. 
(2)Women make up an increasing proportion of science and engineering majors at all institutions, including top programs such as those at the Massachusetts Institute of Technology where women make up 51 percent of its science undergraduates and 35 percent of its engineering undergraduates.  
(3)For women to participate to their full potential across all science and engineering fields, they must see a career path that allows them to reach their full intellectual potential; much remains to be done to achieve that goal. 
(4)Women are a small portion of the science and engineering faculty members at research universities, and they typically receive fewer resources and less support than their male colleagues.  
(5)The representation of women in leadership positions in our academic institutions, scientific and professional societies, and honorary organizations is low relative to the numbers of women qualified to hold these positions. 
(6)It is not lack of talent, but unintentional biases and outmoded institutional structures that are hindering the access and advancement of women.  
(7)Neither our academic institutions nor our nation can afford such underuse of precious human capital in science and engineering. 
3.Establishment of the National Institutes of Health Workshops to eliminate gender bias in the sciences 
(a)In GeneralThe Director of the National Institutes of Health shall carry out a program, in cooperation with scientific and professional societies and organizations, to host mandatory national meetings that educate members of review panels, university department chairs and agency program officers about methods that minimize the effects of gender bias in evaluation. 
(b)Aims of the workshops 
(1)The meetings should be held every two years for each major discipline. 
(2)Workshops shall include data and research presentations on subtle biases and discrimination, department climate surveys, and interactive discussions or role-modeling. Research presentations and/or other workshop programs shall include a discussion of the unique disadvantages of racial minorities. 
(c)Enforcement of gender bias institutional policiesThe agency shall enforce the Federal anti-discrimination laws at universities and other higher education institutions through regular compliance reviews and prompt and thorough investigation of discrimination complaints. These include titles VI and VII of the Civil Rights Act of 1964, title IX of the Education Amendments of 1972, Executive Order 11246, the Equal Protection clause of the Constitution, the Equal Pay Act of 1963, the Pregnancy Discrimination Act, and the Family and Medical Leave Act of 1993. Enforcement efforts shall evaluate whether universities have engaged in any of the types of discrimination banned under the anti-discrimination laws, including: intentional discrimination, sexual harassment, retaliation, disparate impact discrimination, and failure to maintain required policies and procedures. Compliance review efforts shall encompass a sufficiently broad number and range of institutions of higher education to secure a substantial change in policies and practices nationwide, including 2-year and 4-year institutions, institution of undergraduate education, institutions that grant graduate degrees, State universities, private colleges, and educational enterprises, including national laboratories and independent research institutes. 
(d)Grant data demographicsThe agency shall collect, store, and publish composite information on demographics, field, award type and budget request, review score, and funding outcome for all funding applications. 
(e)Extended grant support for caregivingNot later than 6 months after the date of enactment of this Act, the agency shall establish policies for extending grant support for researchers who take a leave of absence due to caregiving responsibilities. 
(f)ReportNot later than 6 months after the date of enactment of this Act, the Director shall transmit to the Committee on Science and Technology of the House of Representatives and to the Committee on Commerce, Science, and Transportation of the Senate a report describing the workshop content, attendance, along with data on the participation of women in science, technology, engineering and mathematics. 
(g)EvaluationNot later than 5 years after the date of enactment of this Act, the Director shall transmit to the Committee on Science and Technology of the House of Representatives and to the Committee on Commerce, Science, and Transportation of the Senate a report evaluating the impact of the program carried out under this section to reduce gender bias towards women engaged in research funded by the agency. 
(h)Authorization of AppropriationsThere are authorized to be appropriated to the Director to carry out responsibilities under this section $3,000,000 for each of the fiscal years 2008 through 2012. 
4.Establishment of the Department of Energy Workshops to eliminate gender bias in the sciences 
(a)In GeneralThe Secretary of Energy shall carry out a program, in cooperation with scientific and professional societies and organizations, to host mandatory national meetings that educate members of review panels, university department chairs and agency program officers about methods that minimize the effects of gender bias in evaluation. 
(b)Aims of the workshops 
(1)The meetings should be held every two years for each major discipline. 
(2)Workshops shall include data and research presentations on subtle biases and discrimination, department climate surveys, and interactive discussions or role-modeling. Research presentations and/or other workshop programs shall include a discussion of the unique disadvantages of racial minorities. 
(c)Enforcement of gender bias institutional policiesThe agency shall enforce the Federal anti-discrimination laws at universities and other higher education institutions through regular compliance reviews and prompt and thorough investigation of discrimination complaints. These include titles VI and VII of the Civil Rights Act of 1964, title IX of the Education Amendments of 1972, Executive Order 11246, the Equal Protection clause of the Constitution, the Equal Pay Act of 1963, the Pregnancy Discrimination Act, and the Family and Medical Leave Act of 1993. Enforcement efforts shall evaluate whether universities have engaged in any of the types of discrimination banned under the anti-discrimination laws, including: intentional discrimination, sexual harassment, retaliation, disparate impact discrimination, and failure to maintain required policies and procedures. Compliance review efforts shall encompass a sufficiently broad number and range of institutions of higher education to secure a substantial change in policies and practices nationwide, including 2-year and 4-year institutions; institution of undergraduate education; institutions that grant graduate degrees; State universities; private colleges; and educational enterprises, including national laboratories and independent research institutes. 
(d)Grant data demographicsThe agency shall collect, store, and publish composite information on demographics, field, award type and budget request, review score, and funding outcome for all funding applications. 
(e)Extended grant support for caregivingNot later than 6 months after the date of enactment of this Act, the agency shall establish policies for extending grant support for researchers who take a leave of absence due to caregiving responsibilities. 
(f)ReportNot later than 6 months after the date of enactment of this Act, the Secretary shall transmit to the Committee on Science and Technology of the House of Representatives and to the Committee on Commerce, Science, and Transportation of the Senate a report describing the workshop content, attendance, along with data on the participation of women in science, technology, engineering and mathematics. 
(g)EvaluationNot later than 5 years after the date of enactment of this Act, the Secretary shall transmit to the Committee on Science and Technology of the House of Representatives and to the Committee on Commerce, Science, and Transportation of the Senate a report evaluating the impact of the program carried out under this section to reduce gender bias towards women engaged in research funded by the agency. 
(h)Authorization of AppropriationsThere are authorized to be appropriated to the Director to carry out responsibilities under this section $640,000 for each of the fiscal years 2008 through 2012. 
5.Establishment of the Department of Defense Workshops to eliminate gender bias in the sciences 
(a)In GeneralThe Secretary of Defense shall carry out a program, in cooperation with scientific and professional societies and organizations, to host mandatory national meetings that educate members of review panels, university department chairs and agency program officers about methods that minimize the effects of gender bias in evaluation. 
(b)Aims of the workshops 
(1)The meetings should be held every two years for each major discipline. 
(2)Workshops shall include data and research presentations on subtle biases and discrimination, department climate surveys, and interactive discussions or role-modeling. Research presentations and/or other workshop programs shall include a discussion of the unique disadvantages of racial minorities. 
(c)Enforcement of gender bias institutional policiesThe agency shall enforce the Federal anti-discrimination laws at universities and other higher education institutions through regular compliance reviews and prompt and thorough investigation of discrimination complaints. These include titles VI and VII of the Civil Rights Act of 1964, title IX of the Education Amendments of 1972, Executive Order 11246, the Equal Protection clause of the Constitution, the Equal Pay Act of 1963, the Pregnancy Discrimination Act, and the Family and Medical Leave Act of 1993. Enforcement efforts shall evaluate whether universities have engaged in any of the types of discrimination banned under the anti-discrimination laws, including: intentional discrimination, sexual harassment, retaliation, disparate impact discrimination, and failure to maintain required policies and procedures. Compliance review efforts shall encompass a sufficiently broad number and range of institutions of higher education to secure a substantial change in policies and practices nationwide, including 2-year and 4-year institutions; institution of undergraduate education; institutions that grant graduate degrees; State universities; private colleges; and educational enterprises, including national laboratories and independent research institutes. 
(d)Grant data demographicsThe agency shall collect, store, and publish composite information on demographics, field, award type and budget request, review score, and funding outcome for all funding applications. 
(e)Extended grant support for caregivingNot later than 6 months after the date of enactment of this Act, the agency shall establish policies for extending grant support for researchers who take a leave of absence due to caregiving responsibilities. 
(f)ReportNot later than 6 months after the date of enactment of this Act, the Secretary shall transmit to the Committee on Science and Technology of the House of Representatives and to the Committee on Commerce, Science, and Transportation of the Senate a report describing the workshop content, attendance, along with data on the participation of women in science, technology, engineering and mathematics. 
(g)EvaluationNot later than 5 years after the date of enactment of this Act, the Secretary shall transmit to the Committee on Science and Technology of the House of Representatives and to the Committee on Commerce, Science, and Transportation of the Senate a report evaluating the impact of the program carried out under this section to reduce gender bias towards women engaged in research funded by the agency. 
(h)Authorization of AppropriationsThere are authorized to be appropriated to the Director to carry out responsibilities under this section $640,000 for each of the fiscal years 2008 through 2012. 
6.Establishment of the National Science Foundation Workshops to eliminate gender bias in the sciences 
(a)In generalThe Director of the National Science Foundation shall carry out a program, in cooperation with scientific and professional societies and organizations, to host mandatory national meetings that educate members of review panels, university department chairs and agency program officers about methods that minimize the effects of gender bias in evaluation. 
(b)Aims of the workshops 
(1)The meetings should be held every two years for each major discipline. 
(2)Workshops shall include data and research presentations on subtle biases and discrimination, department climate surveys, and interactive discussions or role-modeling. Research presentations and/or other workshop programs shall include a discussion of the unique disadvantages of racial minorities. 
(c)Enforcement of gender bias institutional policiesThe agency shall enforce the Federal anti-discrimination laws at universities and other higher education institutions through regular compliance reviews and prompt and thorough investigation of discrimination complaints. These include titles VI and VII of the Civil Rights Act of 1964, title IX of the Education Amendments of 1972, Executive Order 11246, the Equal Protection clause of the Constitution, the Equal Pay Act of 1963, the Pregnancy Discrimination Act, and the Family and Medical Leave Act of 1993. Enforcement efforts shall evaluate whether universities have engaged in any of the types of discrimination banned under the anti-discrimination laws, including: intentional discrimination, sexual harassment, retaliation, disparate impact discrimination, and failure to maintain required policies and procedures. Compliance review efforts shall encompass a sufficiently broad number and range of institutions of higher education to secure a substantial change in policies and practices nationwide, including 2-year and 4-year institutions; institution of undergraduate education; institutions that grant graduate degrees; State universities; private colleges; and educational enterprises, including national laboratories and independent research institutes. 
(d)Grant data demographicsThe agency shall collect, store, and publish composite information on demographics, field, award type and budget request, review score, and funding outcome for all funding applications. 
(e)Extended grant support for caregivingNot later than 6 months after the date of enactment of this Act, the agency shall establish policies for extending grant support for researchers who take a leave of absence due to caregiving responsibilities. 
(f)ReportNot later than 6 months after the date of enactment of this Act, the Director shall transmit to the Committee on Science and Technology of the House of Representatives and to the Committee on Commerce, Science, and Transportation of the Senate a report describing the workshop content, attendance, along with data on the participation of women in science, technology, engineering and mathematics. 
(g)EvaluationNot later than 5 years after the date of enactment of this Act, the Director shall transmit to the Committee on Science and Technology of the House of Representatives and to the Committee on Commerce, Science, and Transportation of the Senate a report evaluating the impact of the program carried out under this section to reduce gender bias towards women engaged in research funded by the agency. 
(h)Authorization of AppropriationsThere are authorized to be appropriated to the Director to carry out responsibilities under this section $430,000 for each of the fiscal years 2008 through 2012. 
7.Establishment of the National Aeronautics and Space Administration Workshops to eliminate gender bias in the sciences 
(a)In generalThe Administrator of the National Aeronautics and Space Administration shall carry out a program, in cooperation with scientific and professional societies and organizations, to host mandatory national meetings that educate members of review panels, university department chairs and agency program officers about methods that minimize the effects of gender bias in evaluation. 
(b)Aims of the workshops 
(1)The meetings should be held every two years for each major discipline. 
(2)Workshops shall include data and research presentations on subtle biases and discrimination, department climate surveys, and interactive discussions or role-modeling. Research presentations and/or other workshop programs shall include a discussion of the unique disadvantages of racial minorities. 
(c)Enforcement of gender bias institutional policiesThe agency shall enforce the Federal anti-discrimination laws at universities and other higher education institutions through regular compliance reviews and prompt and thorough investigation of discrimination complaints. These include titles VI and VII of the Civil Rights Act of 1964, title IX of the Education Amendments of 1972, Executive Order 11246, the Equal Protection clause of the Constitution, the Equal Pay Act of 1963, the Pregnancy Discrimination Act, and the Family and Medical Leave Act of 1993. Enforcement efforts shall evaluate whether universities have engaged in any of the types of discrimination banned under the anti-discrimination laws, including: intentional discrimination, sexual harassment, retaliation, disparate impact discrimination, and failure to maintain required policies and procedures. Compliance review efforts shall encompass a sufficiently broad number and range of institutions of higher education to secure a substantial change in policies and practices nationwide, including 2-year and 4-year institutions; institution of undergraduate education; institutions that grant graduate degrees; State universities; private colleges; and educational enterprises, including national laboratories and independent research institutes. 
(d)Grant data demographicsThe agency shall collect, store, and publish composite information on demographics, field, award type and budget request, review score, and funding outcome for all funding applications. 
(e)Extended grant support for caregivingNot later than 6 months after the date of enactment of this Act, the agency shall establish policies for extending grant support for researchers who take a leave of absence due to caregiving responsibilities. 
(f)ReportNot later than 6 months after the date of enactment of this Act, the Administrator shall transmit to the Committee on Science and Technology of the House of Representatives and to the Committee on Commerce, Science, and Transportation of the Senate a report describing the workshop content, attendance, along with data on the participation of women in science, technology, engineering and mathematics. 
(g)EvaluationNot later than 5 years after the date of enactment of this Act, the Administrator shall transmit to the Committee on Science and Technology of the House of Representatives and to the Committee on Commerce, Science, and Transportation of the Senate a report evaluating the impact of the program carried out under this section to reduce gender bias towards women engaged in research funded by the agency. 
(h)Authorization of AppropriationsThere are authorized to be appropriated to the Director to carry out responsibilities under this section $320,000 for each of the fiscal years 2008 through 2012. 
 
